NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9 and 11-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeff Sakoi on 04/22/2021.
	The claims are amended as follows:
Claim 7 Line 1 reading “the spacing” should read --a spacing--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither anticipates nor obviates a microprojection array with a plurality of microprojections wherein the microprojections have a tapering hexagonal shape and comprise a tip and a base wherein 
	The microprojections having a tapering hexagonal shape was found to be an obvious design choice. However, applicant’s specification at PGPub paragraph 0088 provides,
While high density microprojection arrays have each individual microprojection initiating a crack (which absorbs substantial energy), the microprojection arrays of the present invention provide a line of contact rather than a single point of contact. Thus, once the crack begins to form the microprojections may enter the skin more easily allowing internal skin surface area contract with the penetrating surface. Significantly more surface area of the protrusion can enter the skin without a large increase in energy. The microprojection profile of the microprojection arrays of the present invention is wider and thinner than current conical or circular microprojection profiles. The microprojection arrays of the 
Therefore, applicant’s microprojections having a tapering hexagonal shape reduces the energy required to penetrate the skin. The closest prior are in the present case to disclose a tapering hexagonal shape includes Xu et al. (USPGPub 2006/0202385), Unger et al. (USPGPub 2017/0056637), Enomoto et al. (USPGPub 2018/0250503), Uemura (USPGPub 2017/0065804), and Ding et al. (USPGPub 2014/0276474). However, none of the aforementioned references provide motivation for a tapering hexagonal shape.
	In the present case, the closest prior art comprising a taper to a distal line of approximately 25 µm long and 1-2 µm wide includes Kato et al. (USPGPub 2017/0239458), Xu (USPGPub 2007/0060867), Xu et al. (USPGPub 2006/0202385), Enomoto et al. (USPGPub 2018/0250503), Okano et al. (USPGPub 2017/0361082), and Gartstein et al. (USPGPub 2003/0220656). However, none of the aforementioned references could be combined with the other prior art of the present case to obviate “the microprojections taper to a distal line of approximately 25 µm long and 1-2 µm wide.” Other critical prior art in the present case includes Dalton (USPGPub 2004/0049150).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WILLIAM R FREHE/Examiner, Art Unit 3783                         

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783      
04/23/2021